Honorable John D. Reed, ~Commiseioaer            .~    '.   "
                                   ..
                                                                     .:

Bureau of Labor Statia'tica                                     .:


Austin, Texas   -



                                    an account        for the purohaee of
                                  ,,~~~;n~lm           vhfoh.Ia over two
                                                 .
You attaoh to your lettcer ~of Yaroh lq,th-a fIls.oonoernIng      a
statement submitted for payment to your departmentby'~the         Gulf
Oil Corporation;  covartxig::  an aaoount for the purdhase of ._
certain Items from the.@ulf Oil Corporation during the month
of September, 1939. You ask the,opInIon       of .thIa dsp'artment upon
the question'ol  whether the State Board of ciontrol would be
within Its authorIty':In  approving this acoount for payment,
Inasmuch as It Ia over'tro.yeAr.re'  old., The queatIon)'therefore,
Is confined to the Inquiry whetherthe      'fact 'that t-his~account
waa'incurred more than two yeare ago preclude& Its approval by
the State Board of' Control,    and our opinion Is limited to
answering that question.     .
Apparently your inquby Is prompted by the'provisions   of Article
4357,Revised Civil Statutes of,Texaa 4.1q2$., as amended by Acts
1931,Forty-second Legislature;. page 00, Chapter 243, Section
1.  This law provides in part as hollows:
"No claim shall be Daid from appropriations    unless presented to
the Comptroller for payment within two years from the close of
the fiscal  year for which suoh appropriations   were made, but
any claim not presented for payment within such. period may be
presented to the Legislature    ae other claims for which no appro-
priations  are avAIlable.  . .e
It Is to be noted that the,computatIon   of the two years period
of limitation  for presentation of claims for payment to the
Comptroller Is, 'a? the terms of the statute,  made from the
close of the f&scal ypar for whioh the appropriation   against
which the olaim'wae fnourred was made, not from the date on
which the claim was In6Wred.
    Honorable   John D. Reed, CommI8eio~b~,Fage 2, O-4259

                              r
    It aPPeara that this loonunt waa Inourred during the month
    of  September*- 1939.  Obviouelg, tlyrefore, It must have been
    Incurred against an appTaprIation made to lhe Bureau of ”
    Labor Statistics   for the ,fIscal year beginning September 1,
    1939, and ending, or closing,     on Aupmt 31, 1940. Two years
    from the close of thie fiecal     year, therefore; would extend the
    period of limitation   to and through August 31, 1942.      It IS
    apparent, therefore,   that the claim has been presented.for
    payment within two yeare from the ~cloee OS the Sisoal year for
    which the appropriations   .agaInat which o laim wae ‘Inourred were
    made.
    Notice, perhaps, ~ahould be taken of the ‘provisions of Article.
    4371, Vernon’s Revised Civil S,tatutee of Texas, which provides
    In part a8 Sollowa:                                .
    “No.money shall bye paid out of the Treasury except on the
    warrants of the Comptroller , and.no.wanrant shall be paid by
    the Treasurer unless Presented for payment within two years
    fro+. the cleat of the fiaoal ~year In vhiah euch w arrant was
.   Iaeued l . . .        ,’          ._

    The period of limitation. prescribed’ by +thIs Artiole has no
    reference   to the ,mattpr ,of the isauanoe of a,warrant for payment
    but, a8 Is plain from the language I@&& preecribea        only the
    period within which the holder of-.a ~warrant duly Issued must
    present aaid warmnt ‘far .pajmen$:.     kn’thb Instant situation,
    apparently no warrant hae ever ,been- Isaued~, and therefore
    Article   4371 hae no aPplIoatIon.      . ._
                                        Youra very truly
                                 ATTORNEY    GERERAL
                                              ._ .~     ,OF TEXAS
                                             ,.- _- .--
                              .’ ai’
                                 .., R; ‘@.’ Fairohlld”     C-.--r

                               BY .-      -:. ‘R. W. FaIr6hIl.d
    RWF:LM/cg                  .           ~.‘, .:, .+ Asaietant
    p. S. The file attached       to   your   letter   .oS request   Is returned
          to you herewith
    APPROVED RARWI26,    1942
    a/ Grover Sellers
    FIRST ASSISTANTATTORNEY
                          GENERAL
    Approved Opinion   &muiittee;      .By’Bb’B, Chairman